DETAILED ACTION

Response to Amendment
The Amendment filed 12/29/2020 has been entered. Claims 1-10 remain pending in the application. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, “the power assembly comprises a stop cap disposed corresponding to the bearing block and penetrated by the transmission shaft” appears to be a repeat of lines 19-20 of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sidenstick (US 4173069) in view of Fladgard (US 5993303) and Bosch (DE 102018200063 A1) only and alternatively in further view of Verbrugge (US 6416231 B1).
Regarding claim 1, Sidenstrick teaches a scissor tool comprising: 
a tool housing (16), comprising an assembly space (space in 16) formed in the tool housing (see Figure 3), a mounting opening (opening between 32 and 33, see Figure 5) communicated with the assembly space (see Figure 2), and at least one fixed blade arranged at the mounting opening (stationary blades 32 and 33, see Figures 2 and 5, col. 3, line 20); 
a movable blade (31), arranged at the mounting opening corresponding to the fixed blade (see Figures 2, 4 and 5); and 
a power assembly (11, 12), comprising a motor (11) arranged in the assembly space (see Figure 1), a transmission shaft (drive shaft not shown) connected with the motor (threaded end, col. 2 lines 59-63), 
an eccentric driving wheel (21) connected with the transmission shaft and driving the movable blade to perform a shearing stroke when rotating (col. 2 lines 59-67), wherein the eccentric driving wheel comprises an outer ring member (under the broadest reasonable interpretation standard the combination of the eccentric cam 28 with the retaining wall in 
a retainer (element 26 on the right, see Figure 2 of Sidenstrick) disposed corresponding to the bearing block and penetrated by the transmission shaft (the drive shaft is received within the threaded end 23 of the drive bushing 21, therefore the drive shaft is “penetrating” through the mounting hole of retainer 26).
Sidenstrick fails to teach the motor is a pneumatic motor, each of the plurality of supporting columns is contacted directly with each other, a stop cap disposed corresponding to the bearing block and penetrated by the transmission shaft, wherein some of the plurality of supporting columns are not completely shielded by the stop cap.
Fladgard teaches a motor powered scissoring tool including a pneumatic motor (20, col. 3 lines 44-49).
Because both Sidenstrick and Fladgard teach a hand-held motor driven scissoring tool, it would have been an obvious for one of ordinary skill in the art to substitute the pneumatic motor as taught by Fladgard for the electric motor as taught by Sidenstrick for the purpose of powering the scissoring tool. Furthermore, such modification will achieve the predictable result of providing power to the scissoring tool, since both of the electric motor of Sidenstrick and the 
Bosch teaches a needle bearing assembly including a plurality of supporting columns (5) each of the plurality of supporting columns are contacted directly with each other (see Figure 1 and paragraph 0002 of the translation), an outer ring wall member (3) comprises a ring wall (radial wall of 3) and a retaining wall (wall at 7) and a stop cap (8) disposed corresponding to the bearing block and penetrated by the transmission shaft (see Figure 2), wherein some of the plurality of supporting columns are not completely shielded by the stop cap (at least the side cylindrical surfaces of some of supporting columns are not completely shielded by the stop cap, see Figure 2).
It would have been obvious to one of ordinary skill in art to modify the device of Sidenstrick to change the retainer style needle bearing arrangement into the cage free needle bearing arrangement, as taught by Bosch, in order to increase the load rating of the needle bearing (paragraph 0004 of the translation). 
Alternatively, in light of the specification and the interview made on 12/08/2020, “wherein some of the plurality of supporting columns are not completely shielded by the stop cap” is considered under the interpretation that the applicant met to claim a rear end surface (surface of element 334 closer to stop cap 34) of some of the plurality of supporting columns are not completely shielded by the stop cap. And Verbrugge is used to teach that limitation.
Verbrugge teaches a needle bearing assembly including a plurality of supporting columns (12), a stop cap (16), wherein some of the plurality of supporting columns are not completely shielded by the stop cap (see Figure 3).

Regarding claim 2, modified Sidenstrick further teaches the outer ring member comprises a ring wall and a retaining wall (as modified in claim 1, the outer ring member 3 comprises a ring wall (ring portion of 3) and a retaining wall (wall at 7), see Figure 2 of Bosch) extending from one side of the ring wall toward the direction of the column mounting space to retain the plurality of supporting columns (as modified in claim 1, see Figure 2 of Bosch).
Regarding claim 3, modified Sidenstrick further teaches the ring wall is an arcuate wall (as modified in Claim 1, see Figure 2 of Bosch).
Regarding claim 4, modified Sidenstrick further teaches a distance is located between the retaining wall and the bearing block (25 of Sidenstrick or 3 of Bosch), and a diameter of each of the plurality of supporting columns is equal to the distance (as modified in claim 1, see Figure 1 of Bosch).
Regarding claim 5, modified Sidenstrick further teaches the power assembly comprises the stop cap (as modified in claim 1) is disposed in an eccentric manner relative to the bearing block (as modified in claim 1, the stop cap would be in place of the retainer 26, a center 24 of retainer/stop cap is offset from a center 22 of bearing block 25, therefore the retainer/stop cap is disposed in an eccentric manner relative to the bearing block, see Figure 3 of Sidenstrick).
Regarding claim 6, modified Sidenstrick further teaches the stop cap (as modified in claim 1, see Figure 2 of Bosch) includes a first mounting hole formed in the stop cap (as modified in claim 1, see hole in element 8, see Figure 2 of Bosch).
Regarding claim 7, modified Sidenstrick further teaches the bearing block includes a body contacting the plurality of supporting columns (outer surface of 25) and a second mounting hole (23) formed in the body and assembled to the transmission shaft (drive shaft not shown), the second mounting hole is offset from a center of the body (center of body 24, see Figure 3 of Sidenstrick). 
Regarding claim 8, modified Sidenstrick further teaches the movable blade includes a blade section (44, also see part of the blade 31 that is to the left of 37 in Figure 2 of Sidenstrick) arranged at the mounting opening corresponding to the fixed blade (see Figure 2 of Sidenstrick), and a connecting section (see part of the blade 31 that is to the right of 37 in Figure 2 of Sidenstrick) extending from the blade section and pushed by the eccentric driving wheel (see annotated Figure 2 of Sidenstrick).
Regarding claim 9, modified Sidenstrick further teaches the connecting section of the movable blade is formed by two arms (48 and 50) spaced at interval and disposed at two opposite ends of the eccentric driving wheel (see Figure 2 of Sidenstrick).
Regarding claim 10, modified Sidenstrick further teaches the tool housing comprises a first housing half in which provides the pneumatic motor to dispose, and a second housing half assembled with the first housing half and formed with the mounting opening (see Figure 1 of Sidenstrick).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Examiner notes the phrase “wherein some of the plurality of supporting columns are not completely shielded by the stop cap” could be improved  by further adding language of what portion of the plurality of the supporting columns are not completely shielded by the stop cap, a portion of the supporting column such as a rear end surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        4/07/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724